JOHNSON, Vice Chief Justice.
This action was brought by C. S. French against Herndon Drilling Company for damages. Judgment resulted for the defendant and plaintiff has appealed.
The motion for new trial was overruled May 10, 1954. The case was filed in this court on August 28, 1954. A motion to dismiss has been filed for the reason that the case was not filed in this court within three months after the date of the overruling of the motion for new trial and there was no order of the trial court extending the time for the appeal. The motion must be sustained.
In Roof v. Fechtel, Okl., 258 P.2d 890, we said:
“Where the petition in error with record or case made is not filed within three months after the judgment or final order made in the case and there has been no order of the trial court extending the time for appeal as provided by 12 O.S.1951 § 972, the appeal will be dismissed for lack of jurisdiction.”
Appeal dismissed.